Exhibit 10.27

Ryman Hospitality Properties, Inc. (the “Company”)

Summary of Director and Executive Officer Compensation

 

I.

Director Compensation. Directors who are employees of the Company do not receive
additional compensation for serving as directors of the Company. The following
table sets forth current rates of cash compensation for the Company’s
non-employee directors.

 

 

 

 

 

 

Retainer

  

2019

 

Board retainer

  

$


65,000

  

Lead Non-Management Director retainer

  

$


30,000

  

Audit chair retainer

  

$


25,000

  

Human Resources chair retainer

  

$


20,000

  

Nominating and Corporate Governance chair retainer

  

$


15,000

  

Audit member retainer

  

$


10,000

  

Human Resources member retainer

  

$


10,000

  

Nominating member retainer

  

$


7,500

  

Non-employee directors may elect payment in cash or may defer this portion of
their compensation and receive restricted stock units pursuant to the Company’s
2016 Omnibus Incentive Plan with a value equal to the fees, based on the fair
market value of the Company’s common stock on the date of issuance. Such
restricted stock units will be deferred until a specified date or the end of the
director’s service on the Board of Directors. All directors are reimbursed for
expenses incurred in attending meetings.

In addition, as of the date of our board meeting following our annual meeting of
stockholders, each non-employee director will receive an annual grant of
restricted stock units having a dollar value of $95,000, based on the fair
market value of the Company’s common stock on the date of grant. The restricted
stock units vest fully on the first anniversary of the date of grant, pursuant
to the Company’s 2016 Omnibus Incentive Plan, unless deferred by the director
until either a specified date or the end of the director’s service on the Board
of Directors. Directors will not receive fees for attending meetings.

 

The following table sets forth the 2019 annual base salaries and the fiscal 2018
short-term cash incentive compensation provided to the Company’s Chief Executive
Officer, the Company’s Chief Financial Officer and the three other most highly
compensated executive officers to be named in the Company’s proxy statement to
be filed in connection with the 2019 annual meeting of stockholders (the “Named
Executive Officers”).

 

 

 

 

 

 

 

 

 

 

 

  

2019 Salary

 

  

Fiscal 2018
Bonus Amount

 

Colin Reed

  

$


1,000,000

 

  

$


1,500,000

 

Mark Fioravanti

  

$


546,400

 

  

$


680,000

 

Bennett Westbrook

  

$


409,800

 

  

$


410,000

 

Patrick Chaffin

  

$


360,000

 

  

$


370,000

 

Scott Lynn

  

$


361,700

 

  

$


355,000

 

Bonus Amounts were paid pursuant to the Company’s short-term cash incentive
compensation program under the Company’s Amended and Restated 2006 Omnibus
Incentive Plan. In addition, certain performance-based restricted stock unit
awards under the Company’s Amended and Restated 2006 Omnibus Incentive Plan with



--------------------------------------------------------------------------------

 



respect to performance periods ended December 31, 2018 will vest on March 15,
2019, as will be reflected in Form 4 filings to be made with the SEC.

The following table sets forth the fiscal 2019 bonus targets as a percentage of
2019 base salary set for the Named Executive Officers:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Threshold

 

 

Target

 

 

Maximum

 

Colin V. Reed

  

 


75

% 

 

 


150

% 

 

 


300

% 

Mark Fioravanti

  

 


62.5

% 

 

 


125

% 

 

 


250

% 

Bennett Westbrook

  

 


50

% 

 

 


100

% 

 

 


200

% 

Patrick Chaffin

  

 


50

% 

 

 


100

% 

 

 


200

% 

Scott Lynn

  

 


50

% 

 

 


100

% 

 

 


200

% 

The fiscal 2019 bonuses will be determined based upon the achievement of certain
goals and Company performance criteria, and if earned, will be paid pursuant to
the Company’s cash bonus program under the Company’s 2016 Omnibus Incentive
Plan.

The Named Executive Officers also receive long-term incentive awards, as
discussed below, pursuant to the Company’s stockholder-approved equity incentive
plans.

On February 21, 2019, the Named Executive Officers were granted the following
awards of time-based vesting restricted stock units (vesting ratably over four
years beginning on March 15, 2020) and the following awards of
performance-vesting restricted stock units for the 2019-2021 performance period
(of which up to 150% will vest on March 15, 2022 based on the achievement of
designated financial goals), pursuant to the Company’s 2016 Omnibus Incentive
Plan.

 

 

 

 

 

 

 

 

 

 

 

  

Time-Based
RSUs

 

  

Performance-Based
RSUs

 

Colin V. Reed

  

 


15,000

  

  

 


15,000

  

Mark Fioravanti

  

 


5,000

  

  

 


5,000

  

Bennett Westbrook

  

 


2,500

  

  

 


2,500

  

Patrick Chaffin

  

 


2,500

  

  

 


2,500

  

Scott Lynn

  

 


2,500

  

  

 


2,500

 

 

III.

Additional Information. The foregoing information is summary in nature.
Additional information regarding the compensation of directors and named
executive officers may be provided in the Company’s filings with the SEC,
including the proxy statement to be filed in connection with the 2019 annual
meeting of stockholders.

 



--------------------------------------------------------------------------------